DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission on 04/26/2022 by Applicant’s representative Mr. Raymond D. Smith has been entered.   Upon entering the submission, claims 1, 9, and 10 are amended.  New claim 12 is added.  Claims 7 and 8 are cancelled.  Claims 1-6, and 9-12 are pending, and are under examination on the merits.   

Information Disclosure Statements
	Applicants’ Information Disclosure Statements, filed on 04/26/2022 and 05/03/2022, have been considered.  Please refer to Applicant’s copies of the PTO-1449 submitted herewith.


Declaration under Rule 37 C.F.R. §1.132
	Applicants’ submission of the Declaration under Rule 37 C.F.R. §1.132, filed on 04/26/2022 has been entered, and considered.
Response to RCE Submission
Claim rejection under 35 U.S.C. §112(a)
Applicant’s amendments to claims 9 and 10 obviate the rejection.  The rejection is withdrawn.


Claim rejection under 35 U.S.C. §112(b)
Applicant’s amendments to claims 1, 9 and 10 obviate the rejection.  The rejection is withdrawn.

Claim rejection under 35 U.S.C. §102(a)(1)
Applicant’s amendments to claims 1, 9, and 10 and argument have been fully considered, but are not sufficient to overcome the rejection.   
Applicant’s amendment to claim 1 does not overcome the rejection over the `576 publication.  Amended claim 1 limits the aphid pests to the subfamily Aphidinae and the tribe Macrosiphini.  According to Applicant’s specification [0048], the aphid pest of the subfamily Aphidinace and the tribe Macrosiphini include the genus Myzus.  Amended claim 9 recites one of the aphid pests to be the genus Myzus.  Amended claim 10 recites one of the aphid pests to be the Myzus persicae.  
 The `576 publication teaches using the specific β-triketone insecticides to control pests wherein the β-triketone insecticides are disclosed in FIGURE 1, and the pests include aphids of Myzus persicae, Myzus cerasi, Myzus, see paragraphs [0119 and 0124]. Myzus persicae is a species injecting toxins into their plant host evidenced by Elzinga et al., Mol Plant Microbe Interact, (2014), 27(7), p747-756, which teaches eleven Myzus persicae inject toxic protein into host plants, see Abstract.  The `576 publication still anticipates at least amended claim 1.  Therefore, the rejection is maintained. 

Claim rejection under 35 U.S.C.§103(a)
 
Applicant’s amendment and the declaration under 37 CFR 1.132 are insufficient to overcome the rejection because the testing results are not related to the cited prior art (i.e. the `576 publication).  The rejection is maintained.  

The following rejections are necessitated by the amendment filed 04/26/2022:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

New claim 12 is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 12 recites the limitation of the aphid pests that inject toxins into their plant host according to claim 1, wherein the aphid pests to be treated are subfamily Aphidinae and tribe Macrosiphini.   However, the specification fails to describe the subfamily Aphidinae and the tribe Macrosiphini inject toxins into their plant host.  Therefore, the amendment to claim 12 introduces NEW MATTER.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Specifically, new claim 12 further defines “the aphid pests are aphid pests that inject toxins into their plant host”, which is a functional limitation.  However, the claim fails to specify the aphid pests which inject toxins into their plant host.  In addition, Applicant’s specification fails to define what the aphid pests of the subfamily Aphidinae and tribe Macrosiphini that inject toxins into their plant host are.  Claim 12 defines the aphid pests by its function, not by its names.  One skilled in the art does not envision the full scope of the aphid pests that inject toxins into their plant host.  Therefore, meter and bound of claim 12 are not clear.   Claim 12 is indefinite.


Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2005/0070576 (“the `576 publication”) to Spooner-Hart et al. evidenced by Elzinga et al., Mol Plant Microbe Interact, (2014), 27(7), p747-756.

Applicant’s claim 1 is drawn to a method of controlling insect comprising exposing the aphid pests on a host plant to a pest-controlling effective amount of a compound of formula (1) 
    PNG
    media_image1.png
    135
    157
    media_image1.png
    Greyscale
, wherein the aphid pests are the subfamily Aphidinae and the tribe Macrosiphini.   According to Applicant’s specification [0048], the aphid pest of the subfamily Aphidinace and the tribe Macrosiphini include the genus Myzus.  Amended claim 9 recites one of the aphid pests to be treated is the genus Myzus.  Amended claim 10 recites one of the aphid pests to be treated is the Myzus persicae.  

The `576 publication discloses a method of and compositions for controlling pests, wherein the composition comprising β-triketone insecticides, and the pests including insects, arachnids, helminths, molluscs, protozoa and viruses, see Abstract.   The specific β-triketone insecticides are discloses in FIGURE 1, including 
    PNG
    media_image2.png
    175
    116
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    188
    128
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    179
    138
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    190
    150
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    186
    101
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    179
    144
    media_image7.png
    Greyscale
, etc.  The pests were tested to be controlled include aphids, see paragraph [0119], and the species include Myzus persicae, Myzus cerasi, Myzus, see paragraphs [0119 and 0124].   
In terms of claim 11 of the pest controlling effective amount at a concentration of from 300 mg/L to 30,000 mg/L, Example 2 of the `576 publication teaches the concentration of the pesticidal compounds are 0.5% and 1.0%, which correspond to 5,000 mg/L, and 10,000 mg/L, see TABLE 2 at [0144-0146].  
In terms of claim 12, Myzus persicae is a species injecting toxins into their plant host evidenced by Elzinga et al., which teaches eleven Myzus persicae inject toxic protein into host plants, see Abstract.
Therefore, the `576 publication evidenced by Elzinga et al. anticipates instant claims 1-6 and 9-12.

Claim Rejections - 35 USC § 103 (revised)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over US2005/0070576 (“the `576 publication”) to Spooner-Hart et al. in view of Elzinga et al., Mol Plant Microbe Interact, (2014), 27(7), p747-756.

Determination of the scope and content of the prior art (MPEP §2141.01)
The `576 publication discloses a method for controlling harmful, annoying or undesired pests, other than plants, microbes, helminths and nematodes, said method comprising exposing said pests to a pest-controlling effective amount of a composition comprising a β-triketone compound of formula (III) 
    PNG
    media_image8.png
    150
    141
    media_image8.png
    Greyscale
 according to claim 26 of the `576 publication, wherein X, Y, and Z are oxygen.  Claims 27-31 discloses the specific pesticidal compounds including  
    PNG
    media_image2.png
    175
    116
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    188
    128
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    179
    138
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    190
    150
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    186
    101
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    179
    144
    media_image7.png
    Greyscale
, etc.  The pests were tested to be controlled include aphids, see paragraphs [0119, 0183, 0201, 0224, 0227], and the species include Myzus persicae, Myzus cerasi, Myzus, see paragraphs [0119 and 0124].   Furthermore, claim 48 of the `576 publication teaches the compound is used in the form of, a pest-controlling composition which comprises from about 0.00005% to about 90% by weight of said compound. In addition, Example 2 of the `576 publication teaches the concentration of the pesticidal compounds are 0.5% and 1.0%, which correspond to 5,000 mg/L, and 10,000 mg/L, see TABLE 2 at [0144-0146].  

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between the instantly claimed methods of claim 1 and the methods of the `576 publication is that the prior art does not teach using every pesticidal compounds of claim 1 for controlling every aphid pests of the aphid pests are the subfamily Aphidinae and the tribe Macrosiphini in claims 1-6 and 9-11, and wherein the aphid pests are aphid pests that inject toxins into their plant host according to claim 12.

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, the instantly claimed methods would have been obvious over the methods disclosed in the `576 publication because the difference is further taught and/or suggested by the generic formula (III) 
    PNG
    media_image8.png
    150
    141
    media_image8.png
    Greyscale
 according to claim 26 of the same prior art and used for the aphid pests, see paragraphs [0119, 0183, 0201, 0224, 0227], and the species include Aphidula nasturtii, Aphis fabae, Aphis gossypii, Aphis pomi, Myzus persicae, Myzus cerasi, Myzus, see paragraphs [0119 and 0124], wherein the aphid pests are aphid pests that inject toxins into their plant host. One ordinary skilled in the art would have been motivated to try different pesticidal compounds of the formula (III) for treating different aphid pests wherein the aphid pests are aphid pests that inject toxins into their plant host in view of Elzinga et al., which teaches eleven Myzus persicae inject toxic protein into host plants, see Abstract with reasonable chance of success.  Therefore, the `576 publication would have rendered claims 1-6 and 9-12 primal facie obvious.
Conclusions
Claims 1-6 and 9-12 are rejected.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731